DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 5/3/2021.
Claims 1 and 11 have been amended.
Claims 7 and 17 have been cancelled.
New claims 21-22 have been added and examined.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/3/2021 was filed after the mailing date of the non-final rejection on 12/23/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
With respect to claim 1, Baker teaches of a method comprising: selecting a group of data blocks stored across a set of block services of storage nodes in a cluster (fig. 7; paragraph 29-30, 82-83; where a cluster is made up of a redundant array of independent nodes and an object is a 
wherein bins are allotted to the block services across the cluster (fig. 3; paragraph 40, 42-46, 59; where the manifest is stored and replicated to different nodes in the cluster),
wherein each of the group of data blocks is assigned to a corresponding bin based on a field of a block identifier (Block ID) computed from a content of the respective data block (fig. 1-2, 7; paragraph 40, 52, 55-56, 59; where the manifest is written that includes a unique ID calculated for each segment and a unique ID is calculated for the manifest), and
wherein each of the group of data blocks is duplicated at least once across the set of block services (fig. 1, 7; paragraph 83; where the object is stored using replication in the cluster);
generating a first encoded parity block and a second encoded parity block based on the group of data blocks (fig. 2, 4, 7; paragraph 40-41, 55, 83; where two parity segments are calculated using the data segments);
storing the first encoded parity block on the first block service, wherein the first encoded parity block is indicated as an encoded replica (fig. 2, 4, 7; paragraph 40-41, 55, 83; the data and parity segments are written to different nodes of the cluster); and
marking the at least one duplicate of each of the set of data blocks for deletion (fig. 7; paragraph 83; where replicas are deleted).
Baker fails to explicitly teach of (1) generating, by a first block service, a first encoded parity block and a second encoded parity block based on the group of data blocks, and (2) sending a write command with the second encoded parity block to a second block service for storing at the second block service.

Baker fails to explicitly teach of generating, by a first block service, a first encoded parity block and a second encoded parity block based on the group of data blocks.
However, Flynn teaches of generating, by a first block service, a first encoded parity block and a second encoded parity block based on the group of data blocks (paragraph 13, 335, 336; where the front end parity generation module operates within a storage device (analogous to Baker’s nodes/claimed block services) and generates one or more additional parity data segments that are sent to an additional parity mirror storage device to form a mirror).
It would have been obvious to one of ordinary skill in the art having the teachings of Baker before the time of the effective filing of the claimed invention to send a write command incorporating the parity segments to the different nodes the parity is being written to.  Their motivation would have been to quickly carry out the write operation in parallel.
Baker and Flynn are analogous art because they are from the same field of endeavor, as they are directed to data storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Baker and Flynn before the time of the effective filing of the claimed invention to incorporate the parity generation module of Flynn in the nodes of Baker.  Their motivation would have been to more easily manage creation and mirroring of the parity data.
With respect to claim 11, the combination of Baker and Flynn teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.
Baker also teaches of a system comprising: a cluster of nodes each coupled to one or more storage devices; each node of the cluster including a processor and a memory, the memory having program instructions configured to perform the method of claim 1 (fig. 1, 9; paragraph 30, 92-95).
With respect to claim 20, the combination of Baker and Flynn teaches of the limitations cited and described above with respect to claims 1 and 11 for the same reasoning as recited with respect to claim 1.
Baker also teaches of a non-transitory computer-readable medium including program instructions on one or more processors, the program instructions configured to perform the method of claim 1 (fig. 1, 9; paragraph 30, 92-95).
With respect to claim 2, Baker teaches of maintaining, by the first block service, a reference to a location of the first encoded parity block (paragraph 27-28, 40; where the manifest which includes the ID within the cluster of each segment).
With respect to claim 3, Baker teaches of storing, with the first encoded parity block, Block IDs for each of the data blocks in the set of data blocks (fig. 2; paragraph 40; where the header of each segment contains the ID of all of the data and parity segments).
With respect to claim 4, Baker teaches of determining that a first data block of the set of data blocks cannot be read; and decoding the first data block from the encoded parity block and remaining readable data blocks of the group of data blocks (fig. 5; paragraph 64; where if any 
With respect to claim 10, Baker teaches of wherein the first block service includes the at least one duplicate of each block of the group of data blocks (fig. 1, 7; paragraph 83; where the object is current stored using replication in the cluster).
With respect to claims 12-14 and 19, Baker teaches of the limitations cited and described above with respect to claims 2-4 and 10 for the same reasoning as recited with respect to claims 2-4, 7, and 10.
Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker and Flynn as applied to claims 1 and 11 above and in further view of Kozat (US 2015/0149870).
With respect to claim 5, the combination of Baker and Flynn fails to explicitly teach of wherein generating the first encoded parity block based on the group of data blocks further comprises: padding a first data block to match a size of the group of data blocks.
However, Kozat teaches of wherein generating the first encoded parity block based on the group of data blocks further comprises: padding a first data block to match a size of the group of data blocks (paragraph 27; where each block is padded to the configured size before being erasure coded).
Baker, Flynn, and Kozat are analogous art because they are from the same field of endeavor, as they are directed to data storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Baker, Flynn, and Kozat before the time of the effective filing of the claimed invention to incorporate 
With respect to claim 15, the combination of Baker, Flynn, and Kozat teaches of the limitations cited and described above with respect to claim 5 for the same reasoning as recited with respect to claim 5.
Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker and Flynn as taught above with respect to claims 1 and 11 and in further view of Khan et al. (US 2017/0220295).
With respect to claim 6, Baker teaches of maintaining a table having an identifier of a block service (BS ID) associated 3with each of the group of data blocks (fig. 3; paragraph 42-46; where the manifest identifies multiple erasure sets).
The combination of Baker and Flynn fails to explicitly teach of 2maintaining a table having an identifier 4associated with each of the at least one duplicates of the group of data 5blocks.
However, Khan teaches of maintaining a table having an identifier 4associated with each of the at least one duplicates of the group of data 5blocks (paragraph 18-19; where the data pointer table includes a pointer to the physical address for each duplicate).
The combination of Baker, Flynn, and Khan teaches of maintaining a table having an identifier of a block service (BS ID) associated with each of the group of data blocks and having an identifier associated with each of the at least one duplicates of the group of data blocks (Baker, fig. 3; paragraph 42-46; Khan, paragraph 18-19; in the combination the data pointer table of Khan is part of the manifest of Baker).

It would have been obvious to one of ordinary skill in the art having the teachings of Baker, Flynn, and Khan before the time of the effective filing of the claimed invention to incorporate the deduplication of data in the combination of Baker and Flynn as taught in Khan.  Their motivation would have been to more efficiently use the storage space.
With respect to claim 16, the combination of Baker, Flynn, and Kozat teaches of the limitations cited and described above with respect to claim 6 for the same reasoning as recited with respect to claim 6.
Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker and Flynn as taught above with respect to claims 1 and 11 and in further view of Bux et al. (US 2013/0138912).
With respect to claim 8, the combination of Baker and Flynn fails to explicitly teach of wherein selecting a group of data blocks stored across a set of block services further comprises: selecting the group of data blocks from a pool of temporarily spooled data blocks.
However, Bux teaches of wherein selecting a group of data blocks stored across a set of 2block services further comprises:  3selecting the group of data blocks from a pool of temporarily spooled data 4blocks (paragraph 8; where a free block queue is provided for writing new or updated data blocks).
Baker, Flynn, and Bux are analogous art because they are from the same field of endeavor, as they are directed to data storage.

With respect to claim 18, the combination of Baker, Flynn, and Bux teaches of the limitations cited and described above with respect to claim 8 for the same reasoning as recited with respect to claim 8.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker and Flynn as taught above with respect to claims 1 and 11 and in further view of Parker (GB 2458711 A).
With respect to claim 9, the combination of Baker and Flynn fails to explicitly teach of determining that a first data block of the group of data blocks is marked for deletion; and selecting a replacement data block for the first data block from a pool of temporarily spooled data blocks, the replacement data block associated with a same bin identifier as the first data block, wherein the same bin identifier is determined from the field of the block ID of the respective data block.
However, Parker teaches of determining that a first data block of the group of data blocks is marked for deletion; and selecting a replacement data block for the first data block from a pool of temporarily spooled data blocks (page 9, lines 5-9 & page 10, lines 6-20; where a bad block is detected and is replaced with a spare block).
The combination of Baker, Flynn, and Parker teaches of the replacement data block associated with a same bin identifier as the first data block, wherein the same bin identifier is 
Baker, Flynn, and Parker are analogous art because they are from the same field of endeavor, as they are directed to data storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Baker, Flynn, and Parker before the time of the effective filing of the claimed invention to incorporate the bad block replacement of Parker in the combination of Baker and Flynn.  Their motivation would have been to extend the usable life of the memory (Parker page 5, lines 4-6).
Claim 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker and Flynn as taught above with respect to claim 1 above and in further view of Stringham (US 2015/0254325).
With respect to claim 21, the combination of Baker and Flynn fails to explicitly teach of wherein the data blocks are distributed in the cluster using a cryptographic hash function of the data blocks associated with bins assigned to storage services of the nodes.
However, Stringham teaches of wherein the data blocks are distributed in the cluster using a cryptographic hash function of the data blocks associated with bins assigned to storage services of the nodes (paragraph 52-54; where a hash of the data id is used to evenly distribute the data across the cluster partitions (claimed storage services of the nodes)).
Baker, Flynn, and Stringham are analogous art because they are from the same field of endeavor, as they are directed to data storage.

With respect to claim 22, Stringham teaches of wherein the cryptographic hash function provides an even distribution of the data blocks within the nodes of the cluster (paragraph 52-54; where a hash of the data id is used to evenly distribute the data across the cluster partitions (claimed storage services of the nodes)).
The reasons for obviousness are the same as those recited above with respect to claim 21.

Response to Arguments
Applicant's arguments with respect to independent claims 1 and 11 have been considered but are moot because of the new reference(s) being applied, in light of the amendment, to the particular limitations the arguments are referencing.  Thereby the arguments no longer apply to the rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kingdon et al. (US 2017/0147229) discloses performing write operations to write data blocks and multiple parity blocks to different locations.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Krofcheck/Primary Examiner, Art Unit 2138